—In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the person and property of Rose B., an alleged incapacitated person, the petitioner appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated August 16, 1995, which, after a hearing, dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court did not exclude certain testimony based upon the assertion of the physician-patient privilege by his mother, the alleged incapacitated person. Rather, the court denied the appellant’s application for an adjournment to present medical testimony because he had not proceeded expeditiously in serving subpoenas on his proposed witnesses. The appellant, a doctor, was permitted to testify. The record indicates that he voluntarily discontinued his testimony and, although reserving the right to resume the witness stand, did not do so. To the extent the appellant argues that his testimony was improperly restricted by certain cautionary instructions given by the Supreme Court, that contention is unpreserved for appellate review. Thompson, J. P., Santucci, Friedmann and Luciano, JJ., concur.